                                  1

                                  2

                                  3

                                  4                                  UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      UNITED STATES OF AMERICA,
                                                                                       Case No. 13-cr-00576-PJH-1
                                  8                    Plaintiff,

                                  9              v.                                    ORDER DENYING MOTION FOR
                                                                                       EARLY TERMINATION OF
                                  10     KEVIN TYRONE BUFORD,                          SUPERVISED RELEASE
                                  11                   Defendant.                      Re: Dkt. No. 53

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court is defendant Kevin Tyrone Buford’s pro se motion for early

                                  15   termination of supervised release pursuant to 18 U.S.C. § 3583. See Dkt. 53. The

                                  16   government has filed an opposition to the motion, and the probation office has filed a

                                  17   response.

                                  18          After pleading guilty to armed bank robbery, defendant was sentenced to 90

                                  19   months imprisonment, to be followed by three years of supervised release. See Dkt. 50.

                                  20   Defendant’s sentence was below the Guidelines range of 108 to 135 months
                                       imprisonment. See Dkt. 45 at 21. Defendant commenced his supervised release term
                                  21
                                       on January 23, 2020, and has served approximately one-half of his three-year term. See
                                  22
                                       Dkt. 58 at 1.
                                  23
                                              Early termination is reserved for rare cases of “’exceptionally good behavior.’”
                                  24
                                       U.S. v. Smith, 219 Fed. Appx 666, 668 (9th Cir. 2007) (citing U.S. v. Lussier, 104 F.3d
                                  25
                                       32, 36 (2nd Cir. 1997)). While it appears from the record that defendant has, to date,
                                  26
                                       complied with the conditions of supervised release, the court cannot characterize his
                                  27
                                       performance as “exemplary,” as he has done only what he was required to do.
                                  28
                                  1          The court has broad discretion to determine whether to terminate supervision

                                  2    early. United States v. Emmett, 749 F.3d 817, 819 (9th Cir. 2014). Given that defendant

                                  3    was sentenced to a below-Guidelines sentence for a violent offense, and given that

                                  4    defendant has failed to show extraordinary or changed circumstances, or even good

                                  5    cause for early termination, defendant’s motion for early termination of supervised

                                  6    release is DENIED.

                                  7          IT IS SO ORDERED.

                                  8    Dated: July 2, 2021

                                  9                                                   /s/ Phyllis J. Hamilton
                                                                                  PHYLLIS J. HAMILTON
                                  10                                              United States District Judge

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
